Citation Nr: 1115307	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for venous stasis dermatitis.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to August 1961.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  
			
The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in a February 2011 statement the Veteran  waived his right to have this evidence reviewed in the first instance by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The issues of entitlement to service connection for venous stasis dermatitis and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's colon polyps did not manifest during service and are not otherwise shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for colon polyps have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has colon polyps that are related to service.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the evidence of record reflects a diagnosis of colon polyps, documented, for example, in a private medical report of March 2008.  As such, the first element of a direct service-connection claim has been satisfied.  

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to colon polyps or problems.  On separation from service no such abnormalities were found and the Veteran voiced no complaints in this regard.  The Veteran's contentions regarding the in-service incurrence of this condition are sparse, but in his September 2005 claim he contends he received "some procedures and treatments" related to the condition in service, and in a February 2011 letter from the Veteran's attorney it appears he contends that an April 1961 treatment record for gastroenteritis supports the in-service incurrence of this condition.  However, the Board cannot point to any procedures or treatments related to a colon problem in the service treatment records.  Further, the Board notes that the April 1961 treatment record in no way mentions the Veteran's colon, and in fact indicates the contrary.  An entry within the record states, "rectal examination - non-contributory."  

Moreover, there is no competent and probative evidence that the Veteran's colon polyps are related to his military service.  No medical professional has related his disorder to his service.  The Board finds that the evidence, which reveals that the Veteran did not have this disability during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that a VA examination is unnecessary.
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed colon polyps are related to service based on the Veteran's unsubstantiated account of service events.  

The Board notes that the Veteran has contended that his current condition is related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his colon polyps.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  First, the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1961 and did not report symptoms until the 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, although the Veteran was treated for rectal and colon problems for some time prior to submitting his claim in 2005, he did not relate this disorder to active duty until his claim was filed.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative. Therefore, the Board finds that continuity of symptomatology regarding the Veteran's colon polyps has not been established.

Finally, in the Veteran's attorney's February 2011 letter, she requests a remand for this claim, along with the Veteran's prostate claim discussed below, in order to obtain personnel records to determine whether the Veteran may have served in areas exposed to Agent Orange.  However, colon polyps are not among the list of diseases specifically enumerated as those entitled to this type of presumptive service connection.  Service connection is not available on a presumptive basis for this condition as due to Agent Orange exposure because it is not a listed disease and the Secretary recently reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  There is no evidence in the file to suggest that the Veteran's colon condition is related to herbicide exposure.  As such, a remand for personnel records is not required for this claim.  

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.



Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been given the opportunity for a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  As previously discussed, a VA medical opinion has been deemed unnecessary in this case.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for colon polyps is denied.


REMAND

As for the Veteran's claims for venous stasis dermatitis and prostate cancer, a remand is necessary for additional development before the claims can be properly adjudicated.

Taking the Veteran's claim for venous stasis dermatitis first, as noted by the Board in the June 2009 remand, the Veteran essentially argues that 1958 service treatment records documenting cellulitis represents an early manifestation of the Veteran's current condition.  Medical argument and literature has been presented supporting the interrelationship and similarities between cellulitis, deep venous thrombosis, and venous stasis dermatitis.  In June 2009 the Board remanded this claim in order to obtain a VA opinion to address the etiology of the condition.  The remand order noted that, in providing the opinion, the examiner should "opine on whether the medical evidence supports a continuity of symptomatology of venous stasis dermatitis since service, and if so, whether the condition may be attributed to any intercurrent cause since discharge."

In a December 2009 a VA examination was conducted, and the examiner provided a negative nexus opinion.  However, as noted by the Veteran's attorney, the examiner failed to address the issue of a continuity of symptomatology.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The file reflects complaints relating to cellulitis beginning in June 1970.  The Board emphasizes that the Veteran is competent to report an injury which occurred in service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a Veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the VA examiner must consider the Veteran's lay statements in rendering an opinion.  As such, a remand for a supplemental opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

With regard to the Veteran's claim for prostate cancer, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of prostate cancer, documented, for example, in a June 2008 private treatment record.  Service treatment records from September 1958 and October 1958 reflect numerous problems with persistent urethral discharge.  While it appears these problems may have been due to the cellulitis diagnosis, it is unknown whether the Veteran's current prostate condition could be related to the symptomatology noted in service.  An opinion addressing this matter has not yet been obtained.  

Further, the Veteran's attorney seeks to have the Veteran's personnel records associated with the claims file in order to determine whether the Veteran served in areas in which he may have been exposed to Agent Orange.  Prostate cancer is included in the list of diseases eligible for presumptive service connection due to herbicide exposure  38 C.F.R. § 3.309(e).  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all personnel records from the National Personnel Records Center.  Associate all such records with the Veteran's claim folder.  

2.  Afford the Veteran VA examinations with appropriate specialists to ascertain the nature and etiology of the following conditions:
      a.  venous stasis dermatitis
      b.  prostate cancer  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner's report must reflect consideration of the appellant's documented medical history and assertions, to include particularly his statements that he first began experiencing symptoms of these conditions while on active duty.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed disorders are related to his period of military service.  The examiner must specifically address the appellant's statements relating his conditions to service, as well as his claims that he has experienced a continuity of symptomatolgy since service.

If the examiner concludes that current conditions did not begin during military service, or are not related to military service, an explanation should be provided for why the appellant's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2010).   

After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


